 Case 3:17-cv-01017-BEN-JLB Document 92 Filed 04/03/19 PageID.8170 Page 1 of 3


 1   C.D. Michel – SBN 144258
     Sean A. Brady – SBN 262007
 2   Anna M. Barvir – SBN 268728
     Matthew D. Cubeiro – SBN 291519
 3   MICHEL & ASSOCIATES, P.C.
 4   180 E. Ocean Boulevard, Suite 200
     Long Beach, CA 90802
 5   Telephone: (562) 216-4444
     Facsimile: (562) 216-4445
 6   Email: abarvir@michellawyers.com
 7   Attorneys for Plaintiffs
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11   VIRGINIA DUNCAN, et al.,                 Case No: 17-cv-1017-BEN-JLB
12
                                Plaintiffs,   NOTICE OF WITHDRAWAL OF
13                                            PLAINTIFFS’ OPPOSITION TO
                         v.                   DEFENDANT’S EX PARTE
14                                            APPLICATION FOR TEMPORARY
     XAVIER BECERRA, in his official          STAY OF THE JUDGMENT (Dkt.
15   capacity as Attorney General of the      No. 90)
16   State of California,

17                              Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                        1
                        NOTICE OF WITHDRAWAL OF Dkt. No. 90
                                                                        17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 92 Filed 04/03/19 PageID.8171 Page 2 of 3


 1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
 2   RESPECTIVE ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE THAT Plaintiffs hereby withdraw Plaintiffs’
 4   Opposition to Defendant’s Ex Parte Application for Temporary Stay of the
 5   Judgment filed on April 2, 2019, document number 90. The Opposition was
 6   inadvertently filed without a proper electronic signature. Plaintiffs will be refiling a
 7   corrected Opposition.
 8
 9   Dated: April 3, 2019                           MICHEL & ASSOCIATES, P.C.
10
11                                                  /s/Anna M. Barvir
                                                    Anna M. Barvir
12
                                                    Email: abarvir@michellawyers.com
13                                                  Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
                        NOTICE OF WITHDRAWAL OF Dkt. No. 90
                                                                                     17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 92 Filed 04/03/19 PageID.8172 Page 3 of 3


 1                              CERTIFICATE OF SERVICE
 2
                           UNITED STATES DISTRICT COURT
 3
                         SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   Case Name: Duncan, et al. v. Becerra
     Case No.: 17-cv-1017-BEN-JLB
 6
 7   IT IS HEREBY CERTIFIED THAT:
 8
            I, the undersigned, declare under penalty of perjury that I am a citizen of the
 9   United States over 18 years of age. My business address is 180 East Ocean Boulevard,
     Suite 200 Long Beach, CA 90802. I am not a party to the above-entitled action.
10
11         I have caused service of the following documents, described as:
12
         NOTICE OF WITHDRAWAL OF PLAINTIFFS’ OPPOSITION TO
13    DEFENDANT’S EX PARTE APPLICATION FOR TEMPORARY STAY OF
                      THE JUDGMENT (Dkt. No. 90)
14
15   on the following parties by electronically filing the foregoing on April 3, 2019, with
     the Clerk of the District Court using its ECF System, which electronically notifies
16
     them.
17
     John D. Echeverria                           Anthony P. O’Brien
18
     Deputy Attorney General                      Deputy Attorney General
19   john.echeverria@doj.ca.gov                   anthony.obrien@doj.ca.gov
     300 South Spring Street, Suite 1702          1300 I Street, Suite 125
20
     Los Angeles, CA 90013                        Sacramento, CA 95814
21
22
          I declare under penalty of perjury that the foregoing is true and correct.
23   Executed on April 3, 2019, at Long Beach, CA.
24
25                                                       /s/Laura Palmerin
                                                         Laura Palmerin
26
27
28
                                           3
                                 CERTIFICATE OF SERVICE
                                                                                       17cv1017
